Order entered October 30, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00032-CV

                           GREG DUNCAN, ET AL., Appellants

                                              V.

                     PARK PLACE MOTORCARS, LTD. D/B/A
               PARK PLACE MOTORCARS DALLAS, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-08535

                                          ORDER
       Before the Court is appellees’ October 28, 2019 unopposed second motion for an

extension of time to file their brief on the merits. We GRANT the motion and extend the time to

November 12, 2019. We caution appellees that further extension requests will be disfavored.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE